Case 7:20-cr-00077-MFU-RSB Document 1 Filed 12/10/20 Page 1 of 2 Pageid#: 1


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA                      )   Criminal No. 7:20-CR-77
                                              )
V.                                            )
                                              )   PETITION FOR WRIT OF HABEAS
GARY DONEL SMITH                              )   CORPUS AD PROSEQUENDUM
     a.k.a.                                   )
                                              )
GARY DONNELL SMITH, JR.                       )
      a.k.a                                   )
GARY SMITH                                    )
     a.k.a.                                   )
GARY DONELLE SMITH

         Your petitioner, United States of America, by Charlene R. Day, Assistant United States
Attorney for the Western District of Virginia, respectfully shows:
         1. That this case is a prosecution upon an information, charging the defendant with
violation of Title 8, United States Code, Section 1324.
         2. That the presence of the said defendant before the United States District Court for the
Western District of Virginia at Roanoke, Virginia, scheduled for an Informational Plea
Appearance at 1:00 p.m. on December 10, 2020, is necessary and he is now in custody of the
New River Valley Regional Jail.
         WHEREFORE, your petitioner prays that a Writ Of Habeas Corpus Ad Prosequendum be
issued to the United States Marshal for the Western District of Virginia, or any other authorized
United States Marshal, who shall bring the defendant before the Court at the above time and
place.

Dated: December 9, 2020                              s/Charlene R. Day
                                                     Assistant United States Attorney
******************************************************************************
TO: New River Valley Regional Jail, 108 Baker Rd., Dublin, VA 24084; Telephone: (540)
643-2000.

GREETINGS:
        WE COMMAND YOU that you surrender the body of GARY DONEL SMITH
detained in the New River Valley Regional Jail, under your custody as it is said, to the United
States Marshal for the Western District of Virginia, or one of his Deputies, or any other
authorized United States Marshal, or any other authorized Federal Law Enforcement Agent/Officer
to the end that his body will be before the United States District Court for the Western District of
Virginia, at Roanoke, Virginia, on December 10, 2020, at 1:00 p.m., or at such other time or
times as the District Court may direct.

ENTER: This 9th day of December 2020.
                                                             Robert    S. Ballou
                                                             ____________________________
                                                             _ United States Magistrate Judge
                                            Page 1 of 2
Case 7:20-cr-00077-MFU-RSB Document 1 Filed 12/10/20 Page 2 of 2 Pageid#: 2




       TO THE UNITED STATES MARSHAL FOR THE WESTERN DISTRICT OF
       VIRGINIA, OR ANY AUTHORIZED UNITED STATES MARSHAL OR ANY
       OTHER AUTHORIZED FEDERAL LAW ENFORCEMENT AGENT/OFFICER:

       TO EXECUTE:

        WE COMMAND that you proceed to the New River Valley Regional Jail, and remove
therefrom the body of GARY DONEL SMITH, and produce him under safe and secure conduct
before the United States District Court for the Western District of Virginia, at Roanoke, Virginia,
on December 10, 2020, at 1:00 p.m. or at such other time or times as the District Court may
direct; and upon completion of the case, return the said GARY DONEL SMITH, to the Western
Virginia Regional Jail.

                                                     JULIA C. DUDLEY
                                                     CLERK OF COURT


                                                      BY: _________________________
                                                            Deputy Clerk


CUSTODY ASSUMED:

EXECUTED this ______ day of December 2020.


               BY: ____________________________
                    United States Marshal/Deputy or
                    Authorized Federal Law Enforcement Agent/Officer


RETURNED:

EXECUTED this _______ day of December 2020.


               BY: ____________________________
                    United States Marshal/Deputy or
                    Authorized Federal Law Enforcement Agent/Officer




SENTENCED STATE PRISONER:               Yes: _____          No: _____




                                           Page 2 of 2
